Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 1 of 26

William T. Marshall Jr. Esq.
ZEICHNER ELLMAN & KRAUSE LLP
1211 Avenue of the Americas

New York, New York 10036

(212) 223-0400

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SUSAN J. GALLI,
Plaintiff,

-against-

PRICEWATERHOUSECOOPERS LLP
NOTICE/SEVERANCE POLICY As Amended
and Restated Effective February 1, 2011;
PRICEWATERHOUSECOOPERS LLP;
PRICEWATERHOUSECOOPERS ADVISORY
SERVICES, LLC; JEFFREY LAVINE:
CATHERINE STAHLMANN; MARIA
CALABRESE; CHERYL RIPORTI; THOMAS
KOVELL; COURTNEY MOORE,

Defendants.

 

 

Docket No. 19-cv-07224-(LGS) (SN)

PLAINTIFF SUSAN J. GALLV’S COUNTER-STATEMENT
OF MATERIAL FACTS SUBMITTED PURSUANT
TO LOCAL CIVIL RULE 56.1

Pursuant to Rule 56.1 of the Local Civil Rules of the U.S. District Courts for the

Southern and Eastern Districts of New York, plaintiff Susan J. Galli (“Plaintiff’ or “Galli”),

respectfully submits this counter-statement of material facts in support of her cross-motion for

summary judgment pursuant to Federal Rules of Civil Procedure Rule 56.
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 2 of 26

Parties

1, In Spring 2014, prior to joining PwC, Plaintiff was employed by a global
bank and was an experienced and accomplished AML subject matter specialist, having served in
the financial services industry for over 27 years. (See ECF #25 42; Susan J. Galli Declaration in

Opposition to Motion to Compel Deel. (“Galli OMTC Decl.”) #9 3, 10°).

2. Plaintiff accepted the offer of employment from PwC in June 2014. (See

Galli OMTC Decl. 443, 17).

3. Beginning on or about August 4, 2014, Galli served as a Managing Director,
as one of three leaders, in PwC’s Anti-Money Laundering (AML) Advisory unit. (See ECF #25

441; Galli OMTC Decl. {ff 3, 4).

4. PwC terminated Plaintiff from employment with PwC’s AML Advisory
unit which, claiming effective April 7, 2017, which is part of a wholly-owned subsidiary of PwC,
and to which Plaintiff had been transferred about July of 2015, without any explanation. (See ECF

#25 93; Galli OMTC Decl. ¥ 32).

5. Defendant PwC’s Severance Plan represents itself to be an ERISA welfare
benefit plan created and administered by PwC and filed with the United States Department of

Labor. (See ECF #25 97; PwC000114, PwC000127-000128).

6. Defendant Courtney Moore (“Moore”) is employed by PwC in its Human

Capital Operations at PwC in Chicago, Illinois 60606. (See ECF #25 48; PwC000055).

 

Plaintiff was living in New York, New York in Spring 2014 and throughout her entire time of employment at PwC.
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 3 of 26

7. Moore was delegated by PwC to act as a fiduciary in deciding claims
asserted by Galli in January 2018 under the Plan, PwC, however, did not produce to Plaintiff the
requested documents showing authority for such delegation. (See ECF #25 48; PwC000052,

PwC000100-000104).

8. Defendant Thomas Kovell (“Kovell’) is an employee of PwC, a Human
Capital Operations Leader in PwC’s office at 2001 Market Street, Philadelphia, Pennsylvania

19103. (See ECF #25 99).

9. Kovell was delegated to be the fiduciary by PwC in deciding an appeal made
by Plaintiff in June 2018 from a previous denial of her benefits in a decision issued by Moore in

April 2018. (See ECF #25 411).

10. PwC Advisory Services, LLC is an enterprise formed in Delaware by PwC
and authorized to do business in New York, New York in 2015. (See ECF #25 412; Galli OMTC

Decl. 32, Exh. D).

11. Defendant Jeffrey Lavine (“Lavine”) at relevant times was, and is, a partner

of PwC, to whom Plaintiff reported. (See ECF #25 913; Galli OMTC Decl. {[ 3).

12. Defendant Catherine Stahlmann (“Stahlmann”) at relevant times was a

“principal” of PwC. (See ECF #25 914; Galli OMTC Decl. 3).

13. Defendant Maria Calabrese (“Calabrese”) at relevant times was an

employee in PwC’s Human Resources Department. (See ECF #25 915; Galli OMTC Decl. § 3).

14. Defendant Cheryl Riporti (“Riporti”) at relevant times was an employee in

PwC’s Human Resources Department. (See ECF #25 § 16; Galli OMTC Decl. § 3).

oo
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 4 of 26

PwC’s Fraudulent Deception of The New York Banking Department

1S. In or around 2008, PwC made a calculated decision to risk its entire business
reputation by engaging in a conspiracy with one of its banking clients to deceive and defraud both
U.S. Government and New York State banking regulators (including the entity now known as the
New York Department of Financial Services (“DFS”) which had been investigating one of PwC’s
bank clients for possible violations of U.S. and New York banking laws and Anti-Money
Laundering and Office of Foreign Assets Control (“OFAC”) sanctions laws, rules and regulations.

(See ECF #25 $197; Galli OMTC Decl. 5).

16. The investigation involved actions by the bank unlawfully clearing about
28,000 transactions worth about $100 Billion between 2002 and 2007 involving foreign entities

suspected of Money-Laundering, sanctions evasion and other crimes. (See ECF #25 420°).

17. The bank hired PwC to analyze the transactions and develop an Historical
Transactions Report (HTR) to present to the regulators to assess the severity of the suspected
violations by the subject bank. The banking regulators apparently agreed to accept and rely on the

findings of PwC in the HTR. (See ECF #25 4214; Galli OMTC Decl. 4 5-7).

18. | PwC personnel were present at a presentation to the regulators by the bank
and then, or shortly thereafter, discovered that the investigation was more serious than anticipated,
and that a forensic review should have been recommended by PwC. (See ECF #25 422°; Galli

OMTC Decl. $9 5-7).

 

This is a matter of public record for which the court may take judicial notice.
This is a matter of public record for which the court may take judicial notice.
This is a matter of public record for which the court may take judicial notice.

woe hm

This is a matter of public record for which the court may take judicial notice.
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 5 of 26

19. Motivated by profit, PwC acceded to the request of the bank and knowingly
disregarded that the regulators had also become “clients” of PwC for purposes of its assessment in

the HTR. (See ECF #25 423°; Galli OMTC Decl. {ff 5-7).

20. PwC agreed to make false and deceiving changes to the HTR, as requested
by the bank, to affect the outcome of the regulators’ decision as to what fines or sanctions might

be appropriate for the bank. (See ECF #25 923’; Galli OMTC Decl. {§ 5-7).

21. The bank was eventually fined by DFS in the amount of $250,000,000 for

its role in clearing the transactions involving sanctioned entities. (See ECF #25 424).

22. In 2013 and 2014 DFS conducted a subsequent investigation into PwC’s
role in the cover up as a result of the falsified HTR. (See ECF #25 925°; Galli OMTC Decl. {ff 5-

7).

23. The investigation was settled by an agreement in August 2014. The bank
was fined an additional $350,000,000 and PwC was fined in the amount of $25,000,000, the largest
fine ever levied against a financial services advisory firm.’ In reality it was a minimal portion of
PwC’s income for 2014, which was approximately $34 billion'® and made PwC the sixth largest

private company in America on the Forbes list. (See ECF #25 426''; Galli OMTC Decl. € 5-7).

 

This is a matter of public record for which the court may take judicial notice.
This is a matter of public record for which the court may take judicial notice.
This is a matter of public record for which the court may take judicial notice.
This is a matter of public record for which the court may take judicial notice.
10 The Forbes List of America’s Largest Private Companies, 2014.

SEN

9

'l This is a matter of public record for which the court may take judicial notice.
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 6 of 26

PwC’s Fraudulent Inducement of Galli

24. While the referenced investigation of PwC was going on, PwC’s partner
Lavine, and principal, Stahlmann, began recruiting Plaintiffin May 2014. (See ECF #25 427; Galli

OMTC Decl. ff 4, 8).

25. Lavine and Stahlmann told Plaintiff that PwC wanted to hire Galli as an
experienced catalyst hire to elevate its profile in the area of financial crimes compliance; that it
had been neglecting its marketing and practice development initiatives; that she was being hired
because of her high profile in the AML community and her extensive network of contacts; and that
PwC wanted her to provide it with greater visibility at key industry conferences and raise the
Firm’s profile in financial crime compliance. In other words, she was hired because of her “brand”

in the industry. (See ECF #25 927; Galli OMTC Decl. § 9-11).

26. Lavine and Stahlmann never disclosed to Galli the material fact that the
DFS investigation was targeting the very unit (Regulatory Advisory Services of “RAS”) she was
being hired for, and the almost certainty that it was going to be severely sanctioned, and most
importantly, the negative consequences this would pose to Plaintiff personally. (See ECF #25 928;

Galli OMTC Decl. 4 9-20).

27.  PwC’s offer of employment to Plaintiff was made under false pretenses.
The Firm offered her an attractive compensation package to lure her into leaving her secure and
very senior global position with a large global bank and foregoing other opportunities, but only
provided an “at will” agreement with a three-month termination notice. (See ECF #25 429; Galli

OMTC Decl. §f 9-20).
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 7 of 26

28. The Firm put intense pressure on her to join as soon as possible, likely
knowing that a settlement with the DFS was imminent, and that Plaintiff would probably choose
to go elsewhere, if she knew about the conditions of the settlement. (See ECF #25 930; Galli

OMTC Decl. $f 4, 9-20).

29. Had Plaintiff known of the regulatory problem, she would not have signed
the Employment Agreement (“EA”) or the Arbitration Agreement (“AA”), and would have hired
a lawyer, or most likely would have stayed where she was or would have pursued one of the other

consulting opportunities for which she was being sought. (See ECF #25 431; Galli OMTC Decl.
q§ 9-20).

30. Had Defendants disclosed the regulatory problem to Plaintiff, Plaintiff
would not have agreed to the EA or the AA; the overly broad, non-competitive restrictive
covenants; the waiver of her right to a jury trial; as well as her right to participate in a class or

representative action, among other things. (See ECF #25 432; Galli OMTC Decl. { 12).

31. Having noticed that PwC had a separate AML technology unit which was
part of its Risk Assurance line of service, at that time Plaintiff specifically asked Lavine, the PwC
partner in the AML Risk Advisory Services (“RAS”) unit that was part of the Advisory line of
business, if that factor would pose any internal competition to Plaintiff and the advisory practice

in terms of competing for clients. (See ECF #25 433; Galli OMTC Decl. 4 14-15).

32. Lavine assured Plaintiff that it would not because, Lavine told her, the
technology practice area of PwC did not have the subject matter knowledge or the experience to
handle the advisory work handled by the RAS AML Advisory practice, an untrue statement. (See

ECF #25 §34; Galli OMTC Decl. 4] 10-11, 14-15).
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 8 of 26

33. In reliance on this representation and assurances from Lavine and
Stahlmann and not knowing about the DFS investigation, Galli electronically signed the EA and

AA with PwC on June 11, 2014. (See ECF #25 435; Galli OMTC Decl. § 17).

34. Because of the time pressure to get a significant amount of onboarding
paperwork done, there was not even a suggestion by PwC should even consult with an attorney

before signing. (See Galli OMTC Decl. { 17).

35. PwC and Lavine knew, or should have known, of the DFS investigation and
factual circumstances of a pending settlement because Lavine was a partner and the practice leader
of the unit being investigated, and was also at the Firm at the time the wrongdoing occurred so he
would have most definitely been potentially targeted by the investigation. (See ECF #25 435; Galli

OMTC Decl. {§ 17-19).

36. PwC, through Lavine and Stahlmann, continued to deceive Plaintiff for the
next two months as Plaintiff was preparing to join PwC, while its settlement negotiations with the
DFS were progressing. When Plaintiff did arrive at PwC on or about August 4, 2014, PwC still
had not told her of the DFS investigation or imminent settlement. (See ECF #25 436; Galli OMTC

Decl. ¢] 19).

37. Plaintiff learned of the investigation and the Settlement Agreement not
through PwC, but through the media on or about August 18, 2014, when it became effective and
public. Plaintiff's first day on the job in the New York office after her initial two-week training

was Monday, August 14, 2014. (See ECF #25 937; Galli OMTC Decl. { 20).
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 9 of 26

38. Part of the Settlement Agreement with DFS included a provision that made
all of the employees of the RAS practice, including Plaintiff, a subject to the Settlement

Agreement. (See ECF #25 438; Galli OMTC Decl. { 22, 26).

39. PwC agreed to a two-year ban that solely impacted the PwC RAS practice
unit but no other practice areas of the firm. This meant that RAS employees, including Plaintiff,
would be hindered in their ability to do work for DFS-regulated banks. (See ECF #25 938; Galli

OMTC Decl. 21).

40. The ban prohibited said employees from acting as independent consultants
for DFS regulated banks or to have access to Confidential Supervisory Information (“CSI”) for

DFS-regulated clients for all new engagements. (See ECF #25 438; Galli OMTC Decl. 4] 21).

41. Concerned about this material development, Galli approached Lavine to
discuss whether she could be transferred to another practice area of the Firm. (See ECF #25 438;

Galli OMTC Decl. §[ 21, 22).

42. Plaintiff understood the potential implications of the sanctions being
imposed against her and immediately requested a transfer but Lavine told her she could not be
transferred, and that he would not do so because her name, without her knowledge or approval,
had been submitted with others to the DFS as employees working in the RAS unit who would be
bound by the sanctions, even though the vast majority of these individuals were not at the Firm
when the fraudulent report was issued back in 2008. (See ECF #25 439; Galli OMTC Decl. {¥ 21-

26).

43. Lavine said that the Firm might look bad in the eyes of the DFS and might

question her transfer, if he were to do so. (See ECF #25 439; Galli OMTC Decl. 4 23).

9
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 10 of 26

44. Lavine’s statement was also false as the Settlement Agreement itself
suggests; there was no impediment in it to prevent PwC from moving her to another unit,
particularly since she was a new employee with no nexus to PwC’s sanctioned conduct. There was
a provision in the Settlement Agreement providing for regular dialogue between PwC and DFS.

(See ECF #25 440; Galli OMTC Decl. 4 24).

45. Galli was very concerned about the fact that she had not been told prior to
joining the Firm about a very material regulatory development and that the submission of her name

had been done without her prior knowledge and permission. (See ECF #25 (41; Galli OMTC Decl.
{] 26).

46. The personal association with a regulatory sanction of this nature is
potentially very damaging to Galli personally because she now has to disclose it and explain that
she had nothing to do with the sanctioned conduct. Some potential employers/clients may not be
interested in the explanation, and she would never have agreed to join the firm nor executed any

EA or AA, if these facts had been transparent. (See Galli OMTC Decl. § 27).

47. Lavine told her and other employees of the AML Advisory practice that
they should not be concerned because it was only a two-year ban and that it did not pertain to

assignments in place at the time of the ban. (See ECF #25 941; Galli OMTC Decl. § 27).

48. Lavine also assured the team that there were enough projects at PwC which
were exempt from the ban to carry the unit (and, therefore, the team) through its expiration in
August 2016. Based on those representations and assurances, Plaintiff continued in her job and

proceeded to do everything reasonably asked of her. (See ECF #25 942; Galli OMTC Decl. § 27).

10
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 11 of 26

49. —_ Lavine’s representations proved to be false, and Lavine, as the head of the
unit, knew or should have known and assurances and guarantees were not honored. (See ECF #25

442; Galli OMTC Decl. § 28).

50. This abstention imposed on RAS employees actually clearly impacted their
ability to perform in that they were not able to receive sales credit for projects sold to DFS-
regulated banks, if they were deemed ineligible to work on those projects, and were thus also
unable to earn utilization credit. (Both sales and utilization are key performance metrics that are
used for some employees). The sanctions also negatively impacted PwC’s ability to win new work
for DFS-regulated banks since we would be forced to operate under constraints that did not apply

to our competitors. (See Galli OMTC Decl. { 28).

51. Plaintiff asked PwC numerous times to provide her with a copy of what was
sent to DFS, particularly the RAS Employee List,'* and for PwC to seek to remove her name or at
least cooperate in taking steps seeking to accomplish this, but PwC has refused to do so, telling
her that the sanctions have expired and, as far as they are concerned, the matter is closed. PwC
has taken no responsibility for its bad behavior or how its voluntary abstention to conduct
independent consulting work and accessing CSI personally impacted the ability of RAS employees

to meet their sales and utilization objectives. (See Galli OMTC Decl. ¥ 29).

52. In fiscal year 2015, Plaintiff was rated a “high performer” and was pegged
as a leadership champion for PwC’s talent transformation process that it had rolled out in 2015.

(See ECF #25 443; PWC000027-PWC000028).

 

12 Pursuant to Footnote 5 of the Settlement Agreement, “Within 14 days, PwC will provide to the Department a list
of RAS personnel and will provide an updated list every six months during the pendency of the abstention” (the
Settlement Agreement is a matter of public record for which the Court may take judicial notice). (See Galli OMTC
Decl. ¢ 29, and related footnote).

1]
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 12 of 26

53. Plaintiff received her promised 2015 bonus in the amount of $100,000 but

PwC overlooked her eligibility for a merit raise. (See ECF #25 944; PWC000027-PWC000028).

54. In 2015 there was also a metamorphic change in PwC’s attitude toward
older, qualified and age-protected professionals, especially of the female gender, like Galli who
were singled out and disqualified from or removed from available projects in favor of less

qualified, less experienced younger males. (See Galli OMTC Decl. § 31).

55. In Spring 2015, about nine (9) months into its two-year ban imposed by
DFS, PwC had registered PwC Advisory Services, LLC, a Delaware entity, as a company doing
business in New York and later transferred all U.S. Advisory personnel into this entity without

prior notice or explanation.!* (See ECF #25 446; Galli OMTC Decl. {ff 16, 32).

56. | Employees were eventually told that they had been moved into a new legal
vehicle, since their paychecks were now coming from a new company, but were never asked to re-
execute employment agreements with the new employer entity. (See ECF #25 §46; Galli OMTC

Decl. § 33).

57. In or about October 2015, while the sanctions were still in effect, PwC
moved the AML Practice out of Risk & Regulatory Practice into a newly formed Financial Crime

Unit (“FCU”). (See ECF #25 §47; Galli OMTC Decl. 434).

 

'3 Asa matter of public record, this LLC was formed under the laws of the State of Delaware in February 2014, while
the DFS investigation of PwC was progressing and registered in the State of New York in April 2015. PwC, which
was a party and bound by the Settlement Agreement, never informed the DFS of the Firm’s reorganization of the
joint venture between the LLC and the AML technical unit; or the formation merger into the Fraudulent Crimes
Unit.

12
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 13 of 26

58. | PwC also formed an internal “joint venture” between the FCU and the AML

technology unit in the Risk Assurance line of service. (See ECF #25 447; Galli OMTC Decl. { 35).

59. Plaintiff was, on several occasions, told by PwC’s risk partners that she
could not work on specific projects due to the two-year ban, and Lavine put her on other projects
as an “investment” to win other work from a potential client, which typically meant she would not
earn any credit for utilization or revenue generation. (See ECF #25 48; PWC000028-

PWC000032).

60. She was also removed from or passed over for jobs in favor of younger male
partners or disallowed from billing her time on other jobs so as not to negatively impact the margin
on these projects. All of this is against PwC’s policies. (See ECF #25 49; PWC000028-

PWC000032).

61. In May of 2016, just prior to her annual review, Lavine asked her what her
future plans were, suggesting that she might like to retire. She pushed back and told Lavine she

had no intention of retiring early. (See ECF #25 950; PWC000032-PWC000034).

62. The results of Plaintiff's annual evaluation were not communicated to her
until the end of July, nearly a month and a half late, and she was downgraded from a high-
performer to a “needs improvement” rating which disqualified her from any bonus. At this
meeting, Lavine told her that he was sorry that he had to make this review about performance, but
that is apparently the marching orders he was given after Galli indicated that she was not ready to
retire, as she was several years shy of being eligible for social security benefits. (See ECF #25 951;

PWC000034).
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 14 of 26

63. PwC requires its partners to retire at age 60, but it also appears that PwC is
quietly extending this requirement to Managing Directors and Directors, without their agreement.
Partners who retire at 60 do so with full health care benefits and a pension. Managing Directors
and Directors on the other hand, are treated as any other employee, and immediately lose their
health care benefits and may or may not receive their severance benefits apparently at the whim of

the PwC Plan trustees. (See ECF #25 451; PWC000032-PWC000034).

64. — Galli’s performance rating was based solely on utilization and revenue
generation metrics, and did not, as was required by PwC’s performance evaluation system, take
into consideration any of the performance snapshots or other performance indicators which were
all very good and other performance goals that Galli had attained throughout the year or any of the
other initiatives that Plaintiff was leading on behalf of the practice, most of which had been

assigned to her by Lavine. (See ECF #25 $52; PWC000033-PWC000034).

65. This was also contrary to the assurances that Lavine had made when the

DFS two-year ban was announced. (See ECF #25 453; PWC000028-PWC000034).

66. Lavine had indicated that the restrictions on RAS employees would not
personally negatively impact them, but this was clearly not the case. Galli went from being a “high
performer” in 2015 to a “needs improvement” performer in May 2016, while the DFS ban was still

in full force and effect. (See ECF #25 953; PWC000028-PWC000034).

14
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 15 of 26

Lavine’s Communications

67. On January 26, 2017 Lavine, whom Galli had not seen for some time,
requested that she come to his office for a meeting. She obliged and started to update him on some
of the proposals that had been outstanding prior to the holiday break. (See ECF #25 955,

Declaration of Susan J. Galli for summary judgment motions (“Galli SJ Decl.”) {J 5-6, 15).

68. Lavine and Galli were the only ones present at the January 26, 2017

meeting. (Id.)

69. During this meeting, Lavine interrupted her and told her that “he could no
longer defend her”, and that the Firm had been making cuts and that two of the female Directors
in the RAS practice area would be departing at the end of February. (See ECF #25 455;

PWC0000006).

70. Lavine indicated that some of the other male partners also wanted her to be
on that list, but at no time at this meeting did Lavine state Plaintiff was being given Notice of a
Covered Termination or that April 7 would be her last day at the firm. Lavine never used the
word “termination” or “notice” and never even said or suggested a date. (See ECF #25 956; Galli

SJ Decl. §§ 5-7, PWC000091).

71. Lavine, instead, said he would like to have another meeting with Plaintiff
and someone from PwC’s Human Resources on February 1, 2017 to discuss things further before
Plaintiff left for her planned vacation on February 10, 2017. (See ECF #25 957; Galli SJ Decl.

qf] 5-6; PWC000006-PWC000007).

72. There is no record from Lavine which memorialized/or confirmed his

discussions with Plaintiff in writing. (See Administrative Record).

1S
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 16 of 26

73. Plaintiff reached out to Lavine via e-mail to confirm her February 1, 2017
meeting with him. Plaintiff was at the office on the February 1, 2017 to attend the meeting, and
later learned that Lavine was out of the country on business. (See ECF #25 458; Galli SJ Decl.
4] 6).

74. Galli heard nothing further from Lavine about possible termination,
although she was obviously concerned that this could eventually occur since it was common
knowledge that a number of other Managing Directors and Directors across the firm were being

cut on a monthly basis. Every month a few more would disappear without any kind of official

notice about layoffs. (See ECF #25 59; Galli SJ Decl. 4 6).

75. Before returning from her vacation, Plaintiff was contacted by Stahlmann
to advise her that Lavine had approved Plaintiff to work on a new project with a major global client
that Plaintiff had helped to win and that, essentially, Plaintiff was the only subject matter specialist
with the necessary business experience to carry out the project. There was no discussion about an

imminent departure. (See ECF #25 60; PWC000007).

76. PwC would not have been selected to do the work without Plaintiff's
involvement. Plaintiff figured that no news was good news, and continued to carry out her duties,
as there was no further communication from Lavine to follow up on the January 26 meeting. (See

ECF #25 61; Galli SJ Decl. § 9, PWC0O00006-PWC000007).

77. — Plaintiff and Stahlmann never spoke about “termination” and Stahlmann
never revealed to her that she had been at a meeting with Lavine and others discussing a strategy

to terminate her. (See ECF #25 962; Galli SJ Decl. 4] 9-10).

16
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 17 of 26

78. Plaintiff was scheduled to work in Germany on the new project during the
week of February 27, 2017, then to attend an industry conference in Florida. (See PWC000006-

PWC000007).

79. On March 7, 2017, Galli spoke briefly with Stahlmann, at the conference in
Florida. Stahlmann, who had been with her in Germany the prior week or so, asked her how she
was doing and inquired whether she had been in contact with Lavine. Ms. Galli replied that she

had not heard from him. (See ECF #25 463; Galli SJ Decl. 4 9).

80. Within hours of her having spoken to Stahlmann, she received a strange
email from Stahlmann with no message but only an attachment of what looked like a draft letter
that was unsigned and bearing the date February 27, 2017, which referred to an April 7 termination
date. That draft, or a final version of same, was never sent to or received by Galli from the author,

nor did the author sign it. (See ECF #25 4164; Galli SJ Decl. 4 9-10).

81. The draft letter had been composed by Calabrese, of Human Resources, and,
on its face, was not factually accurate because Calabrese was not at the January 26, 2017 meeting,

and, therefore, had no idea what was discussed at that meeting. (See Galli SJ Decl. {| 14-15).

82. Calabrese also did not meet with Galli and Lavine on February 1, 2017, or
at any other time to discuss the terms of a termination of Ms. Galli. (See ECF #25 964; Galli SJ

Decl. 9 14-15).

83. The draft letter incorrectly stated that the terms outlined in the letter had
been discussed when Galli met with Lavine on January 26", which was not the case, and none of
those details were ever discussed with Lavine, even when Galli met with him on April 4". (See

ECF #25 65; Galli SJ Decl. 4] 9-10, 14-15).

17
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 18 of 26

84. — Galli never received or saw the final version of that letter, only the draft

when she received it from Stahlmann’s iPhone. (See ECF #25 466; Galli SJ Decl. 4] 9-10, 14-15).

85. Calabrese never sent a final, signed version of the letter to Galli. (Gee ECF

#25 967; Galli SJ Decl. 9 14-15).

86. | The next time Galli saw or heard from Lavine was on April 4, 2017 (three
days before her actual termination) while they were both attending an industry conference, which

Lavine also had asked Galli to attend, representing PwC. (See ECF #25 468; PWC000007).

87. Lavine appeared unaware, that Galli would have been attending the
conference anyway, as she is a member of the Advisory Board for the conference organizer, and

was speaking on number of panels at the conference. (See ECF #25 968; Galli SJ Decl. § 7).

88. During her discussions with Lavine on April 4, 2017, Lavine never
discussed or even raised a Notice Period (for severance pay purposes) or, for that matter, her
Termination Date, although he did mention to her that if she were to decide to go out into business
on her own, she would be free to do so, because the Firm would not seek to enforce the restrictive
covenants in her Employment Agreement, whereas PwC would not like or be receptive to her

working for another competitor firm. (See ECF #25 469; PWC000007).

89. These assurances provided by Lavine were not consistent with the
Separation Letter received the following week, purportedly from Lavine. Lavine also never
responded to several emails that Galli sent to him trying to identify specifically which clients PwC
felt were covered by the restrictive non-solicitation clause. (See ECF #25 469; Galli SJ Decl. {{¥ 9-

17; PWCO000007-P WC000008).

18
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 19 of 26

I. PwC NOTICE/SEVERANCE PLAN

90. The PwC Notice/Severance Policy (the “Plan”) purports to be a “welfare
benefit plan” within the meaning of Section 3(1) of the Employee Retirement Income Security Act
of 1974 (“ERISA”), meaning that it provides benefits to an “Eligible Employee” who experiences

a “Covered Termination.” (See ECF #25 970; PWC000114).

91. PwC is both the sponsor and Administrator of the Plan and delegates its
administrative duties to certain designees. “Administrator” is defined as PwC acting in its capacity
as “administrator” within the meaning of Section 3(16) (A) of ERISA. (See ECF #25 471;

PWC000114, PWC000127-PWC000128).

92. Section 1 of the Plan specifically states that the purpose of the Plan is to
“provide Eligible Employees...with notice of, and/or severance pay upon termination by the Firm
“for reasons other than professional, legal, ethical, or Firm policy violations.” (See ECF #25 472;

PWC0001 14).

93. Section 5 (a)(i) provides that “[e]ach Eligible Employee who incurs a
Covered Termination shall receive such prior Notice Period...as specified in his or her

Employment Agreement.” [emphasis supplied]. (See ECF #25 473; PWC000117).

94. The “Notice Period” is defined in Section 2(g) of the Plan and means “the
period, if any, of notice of a Covered Termination to which an Eligible Employee is entitled

pursuant to Section 5(a)” of the Plan. (emphasis supplied). (See ECF #25 9774; PWC000115).

 

95. The Plan defines “Covered Termination” as an Eligible Employee whose
employment is terminated by the Firm for reasons other than professional, legal, ethical, or Firm

policy violations. (See ECF #25 4775; PWC0001 16).

19
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 20 of 26

96. Galli is an Eligible Employee, because at relevant times she was an
employee of the Firm and was not one which falls within any of the nine exclusions listed in § 2(b)

of the Plan. (See ECF #25 476; PWC000114-PWC000117).

97. — Galli’s dismissal is a “Covered Termination” under the Plan, because it was
not the result of any professional, legal, ethical, or Firm policy violations by Galli herself (Plan,
Sections 1 and 4(a)), and it does not fall within any of the specific exclusions in Plan Section

4(b)(i) through (iii). (See ECF #25 977; PWC000114-PWC000117).

98. — Galli, who was employed by the Firm from August 4, 2014 through April
7, 2017 was entitled to a three months’ Notice Period prior to her termination under Section 5 of

the Plan. (See ECF #25 478; PWC000114-PWC000117).

99, Galli’s dismissal is a “Covered Termination” under the Plan, because it was
not the result of any professional, legal, ethical, or Firm policy violations by Galli herself (Plan,
Sections 1 and 4(a)), and it does not fall within any of the specific exclusions in Plan Section

4(b)(i) through (iii). (See ECF #25 $79; PWC000114-PWC000117).

100. The Plan provides in Section 6 that payment of severance benefits is to be
made in a lump sum. But instead of receiving a lump sum of $105,000, less withholdings, PwC
subsequently only paid her the equivalent of $31,907, representing her base pay for the period
from April 7, 2017 through the last pay period of April 2017. (See ECF #25 480; Galli SJ Decl. {

17).

20
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 21 of 26

Il. PROCEDURAL FACTS

101. PwC hired Plaintiff as a Managing Director on August 4, 2014. It
terminated her from employment on April 7, 2017. Following her termination, Plaintiff received
in the mail an unsigned letter dated April 7, 2017 confirming her termination and containing within
it a proposed Agreement and General Release (“A & R”) in favor of PwC, its subsidiaries, partners,

principal, and employees (“Termination Letter’). (See ECF #25 481; PWC000013-PWC000019).

102. Galli sought advice of legal counsel, which the Termination Letter
suggested she do before signing, and she ultimately refused to sign the proposed A & R in the
Termination Letter on the grounds it lacked adequate consideration because she had numerous
statutory and common law claims for damages against PwC, including some of its partners and/or
principals; and because the A & R did not adequately provide her with the severance to which she
was entitled under the PwC Severance Plan and attempted to place conditions on the severance

payment. (See ECF #25 482; Galli SJ Decl. 17).

103. Although the Termination Letter made no mention of the PwC Severance
Plan, it was transparent to Plaintiff that PwC was using the payment of benefits under the Plan as
leverage, or a wedge, to obtain a full release from all possible wrongdoings, such as fraudulent
inducement; intentional infliction of emotional distress; intentional interference with business
opportunity through attempting to enforce a two-year non-solicitation by Galli of PwC’s clients
and employees and by defamation; and discrimination based on age and gender. (See ECF #25

483; PWCO000013-PWC000019).

21
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 22 of 26

104. Payment of the full amount of severance referenced in the letter was

contingent on signing the A & R. (See ECF #25 984; PWC000013-PWC000019).

105. Inan effort, to try to intimidate her for refusing to sign the A & R, PwC was
“slow walking” payment of her final authorized travel and entertainment expenses which caused
her corporate credit card account to become delinquent, as well as not providing her with requested

information about the PwC Notice/Severance Plan. (See ECF #25 485).

106. Galli had never been provided with a copy of the Plan, or even its Summary
Plan Description, during the entire time she was employed by PwC, although the Policy had been
mentioned in the EA she was required to sign on June 11, 2014 before joining the firm. (See ECF

#25 486).

107. Plaintiff had asked Human Resources for a copy several times after her
departure and was told that the Severance Plan was included in her employment letter. (See ECF

#25 486; PWCO000009).

108. PwC refused to respond to Plaintiff except through its local counsel. Thus
Plaintiff hired counsel and obtained a copy of the Plan only after her attorneys demanded a copy

of same from PwC. (See ECF #25 987; PWC000009-PWC00010).

109. Thereafter, Galli sought, through her attorneys, to resolve the dispute over
payment of her severance under the Plan, including the exchange of extensive correspondence with
PwC’s counsel, setting forth the facts and circumstances of Galli’s claims against PwC, to no avail.

(See ECF #25 988; Administrative Record; See also, Galli SJ Decl. {J 9-25).

22
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 23 of 26

110. As to severance benefits, Galli provided PwC with extensive facts and
circumstances supporting her claim that she had not received the requisite Notice of her Covered
Claim and Notice Period under § 2(g) of the Policy. (See ECF #25 489; Galli SJ Decl. ¥ 3, Galli

OMTC Decl. 43).

111. She did the same as to her other claims which formed the basis for a claim

under §§ S(c) and (d) of the Plan. (See ECF #25 990; Galli SJ Decl. 43; Galli OMTC Decl. € 3).

112. PwC disregarded Plaintiff's submissions and asserted the alternate defense
that Galli had “actual notice” of her impending termination, which PwC claims satisfied the
“Notice Period” requirements in the Policy. However, they failed to produce substantive evidence

to support its position. (See ECF #25 491; Galli SJ Decl. 43; Galli OMTC Decl. §[ 3).

Galli’s Claim For Benefits

113. On January 18, 2018, Plaintiffs attorneys made a formal claim on her
behalf, in two parts: (a) Policy § 5 (b) (Severance Pay in Lieu of Notice), and (b) §§ 5(c) (Firm’s
Discretion), and 5(d) (Limitation). (See ECF #25 492; PWC000001-PWC000012 and referenced

exhibits).

114. In addition to the severance pay in lieu of the Notice Period claim, pursuant
to the Policy’s § 5 (b), Plaintiff requested supplemental benefits pursuant to Sections 5(c) and (d)
of the Plan which permitted PwC, in its sole discretion, to make additional payments, over and
above the “Pay” benefit defined in the Plan, for amounts totaling up to 200% of the Eligible
Employee’s total annual compensation for the year prior to the year of termination, in this case FY

2016. (See ECF #25 493; PWC000001-PWC000012 and referenced exhibits).

23
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 24 of 26

115. The Plan provides that payments within PwC’s discretion under Sections
5(c) and (d) can be made “in such form, at such times, and on such terms and conditions as the
Firm may determine,” ¢.g., severance pay, notice, and/or benefits. This meant that Plaintiff, who
was terminated on April 7, 2017, was eligible to receive discretionary payments in an amount in
excess of $1,000,000, depending on the value of her benefits as a percentage of her annual “total

compensation” for FY 2016. (See ECF #25 494; PWC000114-PWC000122).

116. On April 11, 2018, Moore issued a decision summarily denying Galli’s
January 18, 2018 formal claim for benefits under the Plan. No decision was rendered by PwC or
any Administrator or fiduciary pertaining to the claims made under Sections 5(c) and (d) of the

Plan. These claims were simply ignored. (See ECF #25 495; Galli SJ Decl. {| 22).

117. On June 6, 2018, Plaintiffs counsel filed an appeal from, and made a
comprehensive request for documents and information, directed to Moore and to the Human
Capital Operations Leader in Tampa Florida, as directed in the Policy in connection with, the Initial

Determination and the appeal itself. (See ECF #25 496; Galli SJ Decl. ¥ 23).

118. On June 29, 2018, PwC’s counsel responded by sending only three
documents in response to the requests, one of which appears to have been an incorrect IRS Form

5500 Annual Report for a different Policy. (See ECF #25 997; Galli SJ Decl. § 24).

119. On July 19, 2018, in response to Galli’s June 6, 2018 request in the appeal
for documents, the same counsel sent only a few additional documents, mostly incomplete emails
to support the issue of whether Galli received a “Notice Period” of a “Covered Termination,” as

required in Section 2 (g) of the Plan. (See ECF #25 §98; Galli SJ Decl. § 25).
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 25 of 26

120. With the exception of one email dated January 31, 2017, which was out of
context to support PwC’s claim that notice of termination was given to Galli on January 26, 2017
which sufficed to satisfy the Plan, even though Galli had never seen the Plan prior to her
termination. The other emails produced were out of sequence (dated in March 2017). In all, the
production by the PwC Administrators was a small fraction of what had been requested. (See ECF

#25 999; Galli SJ Decl. 4 19).

121. On August 2, 2018 Plaintiff and her counsel received a Final Determination
Letter dated August 1, 2018 by Kovell, an employee of PwC in its Philadelphia, Pennsylvania
office, which adopted and affirmed Moore’s April 11, 2018 Initial Determination. In many
respects, this Final Determination merely “rubber stamped” some of the summary findings in the
Initial Determination, without reason or sufficient evidence, and those based on pure hearsay and

incorrect information. (See ECF #25 4100; Galli SJ Decl. 4] 20).

122. The Final Determination was devoid of any evidence that Galli’s claim
received Notice of a “Covered Termination” under Section 2(g) of the Policy. (See ECF #25 4101;

Gaili SJ Decl. (J 20-21).

123. As to the supplemental claim pursuant to §§ 5(c) and (d), it too was totally
ignored by Kovell in the Final Determination, and did not make the slightest attempt to rectify the

omission by Moore. (See ECF #25 4102; Galli SJ Decl. { 20).

124. There are no findings or reasons for the denial of the §§ 5(c) and (d) claim
in either the Initial Determination or the Final Determination for such claim, based on fraudulent

inducement, intentionally tortious acts, defamation, discrimination based on age and gender and

25
Case 1:19-cv-07224-LGS Document 49 Filed 01/15/20 Page 26 of 26

the like, as specified at length in correspondence between Galli’s and PwC’s attorneys. (See ECF

#25 4103; PWCO00154-PWC000158).

125. The Final Determination confirmed that Plaintiff had exhausted her
administrative remedies under the Policy and ERISA and that she had the right to bring an action
to challenge the adverse benefit determination within six (6) months of receipt of his letter, which

was incorrect. (See ECF #25 4104; PWC000154-P WC000158).

126. By letter issued on or about January 25, 2019, Defendant Kovell corrected
the Final Determination to state that Plaintiff has one year from receipt of his Final Determination
Letter by which to commence an action challenging it. (See ECF #25 4105).

Dated: New York, New York

January 15, 2020 ZEICHNER ELLMAN & KRAUSE LLP
Attorney for Plaintiff Susan J. Galli

 

 

WILLIAM T. MARSHALL, JR.

 

26
